DETAILED ACTION
Status of the Claims
	Claims 1-13 are cancelled. Claims 14-33 are pending in this application. Claims 29-33 are withdrawn. Claims 14-28 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national entry application of PCT/EP2018/069089 filed on 07/13/2018, which claims priority from the foreign application DE10 2017 115 819.7 filed on 07/13/2017. 

Information Disclosure Statement
The information disclosure statement from 12/30/2019 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 14-28) in the reply filed on 03/31/2021 is acknowledged.
Claims 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2021. 


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Parkinson’s, does not reasonably provide enablement for prophylaxis/prevention of Parkinson’s disease as claim 1 states “A method for the prophylaxis and/or supportive treatment of Parkinson's disease”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice prevention with the invention commensurate in scope with these claims. In the instant case, the specification provides results upon the usage of the instant invention on Parkinson’s patients, this does not provide any evidence of prevention of the disease. Researchers such as Armstrong has discussed Parkinson’s disease extensively (Melissa J. Armstrong, Diagnosis and Treatment of Parkinson Disease, JAMA 2020;323(6):548-560) including the disease’s heterogeneity and the treatments in terms of both pharmacologic approaches (typically with levodopa preparations prescribed with or without other medications) and nonpharmacologic approaches (such as exercise and physical, occupational, and speech therapies). Armstrong also teaches that currently no pharmacologic therapies prevent or delay Parkinson disease progression (page 558, left column). 

In order for a person of skill in the art (such as a medical doctor or a biological researcher) to prevent a disease, the person would have to address not only showing improvement of disease symptoms of the disease but also statistically significant differences in controlled clinical trials of healthy people being treated with the instant invention not getting Parkinson’s disease compared to a control group.  Thus, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims prevents Parkinson’s disease due to the unpredictability in the art and the lack of a demonstration of preventing in the instant specification.  Therefore, while treating Parkinson’s disease is enabled, prophylaxis of Parkinson’s disease is not enabled for the instant application.
Claims 25-28 are rejected as being directly or indirectly dependent on claim 24. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claims 23 and 25, it is indefinite where the applicant recites “a ratio ranging from” because it is unclear what unit the two different compounds are measured to get a ratio for. For instance, the ratio being referred to can be a volume ratio, alternatively, it can be a weight ratio. Both of these interpretations will yield different results which renders these claims indefinite. For the purposes of compact prosecution, a weight ratio will be the interpretation in the rejection below. 
Claims 26-28 are rejected for being dependent on an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18-19, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson et al (Gut Microbiota Regulate Motor Deficits and Neuroinflammation in a Model of Parkinson’s Disease, Cell 167, 1469–1480, December 1, 2016) evidenced by Sigma Aldrich (Sodium propionate, Cat# P5436). 

Regarding claims 15-16, Sampson teaches sodium propionate and sodium butyrate.
Regarding claim 19, Sampson teaches sodium propionate Sigma Aldrich Cat# P5436 (page 1, Key Resources Table) which is a powder evidenced by the evidentiary reference Sigma Aldrich. 
Regarding claim 21, Sampson teaches water (carrier) in the composition comprising SCFA (page e2, Experimental Model and Subject Details). 
Regarding claims 23 and 25, Sampson teaches propionate to butyrate ratio of 25:42 (11 µM to 18.5 µM) (Figure S4, Mix 1). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
The examiner notes that even though the Sampson teaching, a method of treating mice with Parkinson’s disease (validated Parkinson’s disease model) via administering a short-chain fatty acids (SCFAs) composition comprising propionate and butyrate leads to alpha-synuclein-overexpressing (ASO) mice that display progressive deficits in fine and gross motor function (a worsening outcome of the disease), this does not make the prior art teach away from the invention. "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 18-19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al (Robyn St. Laurent, Sodium Butyrate Improves Locomotor Impairment and Early Mortality . 
Regarding claims 14-16, Laurent teaches a method of treating Parkinson’s disease in subjects (drosophila) with sodium butyrate to improve locomotor impairment and early mortality (title, abstract). 
Regarding claim 18, Laurent teaches sodium butyrate supplemented food (oral) to be fed to the subjects (page 3, experimental procedures).  
Regarding claim 19, Laurent teaches sodium butyrate (SB) in water (page 3, experimental procedures), absent evidence of the contrary, this is interpreted as SB powder dissolved in water, thus meeting the instant claim limitation.
Regarding claim 21, Laurent teaches sodium butyrate (SB) in water (carrier) (page 3, experimental procedures).
Regarding claim 24, Laurent teaches a method of treating Parkinson’s disease in subjects (drosophila) with sodium butyrate to improve locomotor impairment and early mortality (title, abstract). Laurent teaches sodium butyrate supplemented food (oral) to be fed to the subjects (page 3, experimental procedures).  Additionally, “supportive” language used for treatment is interpreted such that “supportive treatment” is not patentably distinct from “treatment” of Parkinson’s disease in the Sampson teachings.
Regarding claims 14 and 24, Laurent doesn’t teach propionic acid or pharmaceutically acceptable salts or esters thereof, in addition to butyrate that it does teach. 

Regarding claims 14 and 24, Lei teaches a review of fatty acids and their therapeutic potential in neurological disorders (title) by going in depth about which agents, from each fatty acid class, have the most therapeutic potential for neurological disorders (primarily Alzheimer's disease, Parkinson's disease, Autism Spectrum Disorder as well as possible applications to traumatic brain injury), by discussing what is known about their biological mechanisms from preclinical studies (abstract). Lei teaches both propionic acid and butyric acid as potential therapeutics (table 2). Lei also specifically discusses the molecular mechanisms behind what butyrate and propionate regulate by reciting “Butyrate and propionate regulate intestinal gluconeogenesis through complementary mechanisms, either by direct use as a substrate or through free fatty acid receptor (FFAR) 3 signalling at the periportal nervous system (PPNS), which in term is thought to affect the energy homeostasis of the organism” Lei also teaches that “Propionate preferentially activates FFA3 on colonic cells to release the hormones GLP-1 and PYY, which in turn, act on the brain, namely the hypothalamus” suggesting important additional roles for propionate (page 77, fig 1). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Laurent, Unger and Lei to arrive at the instant invention. Unger teaches that both butyrate and propionate are reduced in Parkinson’s disease (figure 3). This scientific finding that is known in the prior art would motivate one in the art to not only use butyrate but also additionally propionate to treat PD. Lei teaches that, compared with butyrate, acetate does not have an independent downstream signaling pathway while propionate does, suggesting a strong motivation for one of ordinary skill in the art to pursue a combination treatment comprising butyrate and propionate (Figure 1). Knowing the reduction of propionic acid in PD (Unger), and the signaling pathways of . 

Claim 17 in addition to claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al (Robyn St. Laurent, Sodium Butyrate Improves Locomotor Impairment and Early Mortality in a Rotenone-Induced Drosophila Model of Parkinson’s Disease, Neuroscience. 2013 Aug 29; 246: 382–390), Unger et al (Marcus M. Unger, Short chain fatty acids and gut microbiota differ between patients with Parkinson's disease and age-matched controls, Parkinsonism and Related Disorders 32 (2016) 66e72), Lei et al (Enie Lei, Fatty acids and their therapeutic potential in neurological disorders, Neurochemistry International 95 (2016) 75e84), and thegoodscentscompany (ethyl 2-methyl butyrate, thegoodscentscompany, 04/03/2016) evidenced by Canani et al (Roberto Berni Canani, Potential beneficial effects of butyrate in intestinal and extraintestinal diseases, World J Gastroenterol. 2011 Mar 28; 17(12): 1519–1528). 
Regarding claim 14, Laurent, Unger and Lei teach as discussed above. 
Regarding claim 17, Laurent, Unger and Lei do not teach wherein the ester is a methyl and/or ethyl ester. 
Regarding claim 17, Canani provides the evidence that “the unpleasant taste and odor make oral administration of butyrate extremely difficult” (page 8, Issues Related to the Clinical Use of Butyrate). Thegoodscentscompany teaches ethyl 2-methyl butyrate wherein the taste description is “Fruity, fresh, berry, grape, pineapple, mango and cherry” and odor description is “fruity, estery, berry, fresh, tropical” (page 3, Organoleptic Properties). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Laurent, Unger, Lei, and Thegoodscentscompany to arrive at the instant . 

Claims 20, 22-23 and 25-28 in addition to claims 14 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al (Robyn St. Laurent, Sodium Butyrate Improves Locomotor Impairment and Early Mortality in a Rotenone-Induced Drosophila Model of Parkinson’s Disease, Neuroscience. 2013 Aug 29; 246: 382–390), Unger et al (Marcus M. Unger, Short chain fatty acids and gut microbiota differ between patients with Parkinson's disease and age-matched controls, Parkinsonism and Related Disorders 32 (2016) 66e72), Lei et al (Enie Lei, Fatty acids and their therapeutic potential in neurological disorders, Neurochemistry International 95 (2016) 75e84), Neesby (T.E. Neesby Butyrex (Butyric Acid, Butyrate) A Calcium Magnesium Butyrate Complex 600mg 250 capsules by Neesby, amazon.com, product first available date: 10//2016) and Iorio (Dr Biagio Di Iorio, Effects of Short-chain Fatty Acids on Inflammatory and Metabolic Parameters in Maintenance Hemodialysis (PLAN), ClinicalTrials.gov Identifier: NCT02976688, last update posted: 11/29/2016). 
Regarding claims 14 and 24, Laurent, Unger and Lei teach as discussed above. 
Regarding claim 22, Laurent teaches sodium butyrate (SB) in water (carrier) (page 3, experimental procedures).
Regarding claims 20, 23 and 25-28, Laurent, Unger and Lei do not teach the recited doses and ratios in the claims.
Regarding claims 20 and 26-27, Neesby teaches a butyric acid capsule wherein each capsule is 600 mg of butyric acid wherein the suggested use: 1-2 capsules with each meal (page 2, product 
Regarding claims 23 and 25, Neesby and Iorio teach sodium propionate to butyric acid ratio of from 25:30 to 25:60. 
Regarding claim 28, both Neesby and Iorio teach the total unit dose to be administered at least twice a day. Neesby suggests usage of butyric acid with each meal (assuming there are at least 2 meals per day) and Iorio teach 2 times a day treatment of 500 mg sodium propionate. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Laurent, Unger, Lei, Neesby and Iorio to arrive at the instant invention. The motivation behind combining Laurent, Unger and Lei is explained above. Neesby and Iorio both provide the necessary dosage amounts for human subjects. This is important for one of ordinary skill in the art because Laurent and Lei use animal models when treating PD thus the lack dosages relevant for humans. Thus, one would be motivated to incorporate the teachings of Neesby and Iorio into the above teachings with a reasonable expectation of successfully achieving formulation with appropriate doses for the method of treating PD in human subjects.  

Claims 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (Enie Lei, Fatty acids and their therapeutic potential in neurological disorders, Neurochemistry International 95 (2016) 75e84), Unger et al (Marcus M. Unger, Short chain fatty acids and gut microbiota differ between patients with Parkinson's disease and age-matched controls, Parkinsonism and Related Disorders 32 (2016) 66e72) and Arzumanyan et al (US Provisional app # 62/510,867, effective filing date: 05/25/2017). 

Regarding claims 14 and 24, Unger teaches findings showing reduction of acetic acid, propionic acid, and butyric acid in PD patients. Furthermore, they confirmed the changed composition of the bacterial microbiome (abstract, figure 2). 
Regarding claims 14-28, although both Lei and Unger lay the groundwork for a method of treatment of PD with a composition comprising butyrate and propionate, these teachings are just a theoretical groundwork for one of ordinary skill in the art to use that knowledge and combine it with a more methodical reference. 
Regarding claims 14 and 24, Arzumanyan teaches a combination treatment using short chain fatty acids wherein the SCFA therapeutic compound of the method comprises at least one SCFA selected from the group consisting of: formic acid, acetic acid, propionic acid, isobutyric acid, butyric acid, 
Regarding claims 15-16, Arzumanyan teaches that the composition of the invention comprises a salt of a short chain fatty acid. For example, a salt of butyric acid may be one or more of sodium butyrate, magnesium butyrate or calcium butyrate (page 13 lines 31-32, page 14 lines 1-2 of reference specification). 
Regarding claim 17, Arzumanyan teaches that biologically-active derivatives of SCF As, e.g., having substituents on the carbon chain such as 0, S, N, methyl, ethyl, halogen, and other groups that do not interfere with the SCF A's biological activity may also be used to form the compositions of this invention (page 14 of reference specification, lines 7-10). 
Regarding claim 18, Arzumanyan teaches that the compounds of the invention and the pharmaceutical compositions comprising these compounds may be administered orally (page 30 of reference specification, lines 1-2).
Regarding claim 19, Arzumanyan teaches that suitable solid oral formulations include tablets, capsules, pills, granules, pellets and the like (page 30 of reference specification, lines 4-5). 
Regarding claim 20, Arzumanyan teaches that the compounds of the invention for administration may be in the range of from about 1 μg to about 10,000 mg, about 20 μg to about 9,500 mg, about 40 μg to about 9,000 mg, about 75 μg to about 8,500 mg, about 150 μg to about 7,500 mg, about 200 μg to about 7,000 mg, about 3050 μg to about 6,000 mg, about 500 μg to about 5,000 mg, about 750 μg to about 4,000 mg, about 1 mg to about 3,000 mg, about 10 mg to about 2,500 mg, about 20 mg to about 2,000 mg, about 25 mg to about 1,500 mg, about 50 mg to about 1,000 mg, about 75 mg to about 900 mg, about 100 mg to about 800 mg, about 250 mg to about 750 mg, about 300 mg to about 600 mg, about 400 mg to about 500 mg, and any and all whole or partial increments there between (page 34, lines 3-13 of the reference specification). 

Regarding claim 23, Arzumanyan teaches that in one embodiment, the dose of butyrate is between 400-1200 mg and the dose of propionate is between 50-150 mg. These doses overlap with the ratio requirement of the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) (MPEP 2144.05 I). 
Regarding claims 24-27, Arzumanyan teaches all the limitations as discussed above. 
Regarding claim 28, Arzumanyan teaches in various embodiments, the treatment is administered between 1-3 times per day (page 35, lines 23-24 of reference specification). This overlaps with at least twice a day limitation of the instant claim and the same rationale about overlapping ranges discussed above applied here. Additionally, Arzumanyan also teaches if extended or time-release capsules are used, the drug could have a higher dose of ingredients and be taken once or twice a day (page 35, lines 25-26 of reference specification). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Lei, Unger, and Arzumanyan to arrive at the instant invention. As discussed above, Lei and Unger teachings justify for one to use butyrate and propionate to treat PD. Arzumanyan, although for a different disease subset, provides teachings on how to carry out a successful process of using short chain fatty acids on patients. Thus, one of ordinary skill in the art would seek the method described by Arzumanyan and integrate that into the teachings of Unger and Lei with a 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/               Primary Examiner, Art Unit 1613